Citation Nr: 1734832	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  09-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to asbestos exposure or as secondary to the service-connected chronic rhinosinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1980 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in Philadelphia, Pennsylvania, which in pertinent part, denied service connection for a lung disorder.  

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with restrictive and obstructive lung disease (lung disorder).

2.	The currently diagnosed lung disorder was not incurred in service and is not etiologically related to service, including exposure to asbestos during service.

3.	The currently diagnosed lung disorder is not proximately due to or the result of the service-connected chronic rhinosinusitis.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder, to include as due to asbestos exposure or as secondary to the service-connected chronic rhinosinusitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in November 2007, prior to the December 2007 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  In consideration of the foregoing, the Board finds that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In accordance with the remand directives contained in the Board's prior May 2012 decision, the Veteran was provided a VA examination in January 2013, the report for which has been associated with the claims file.  Additionally, the Board's prior August 2015 decision included remand directives instructing the RO to obtain a VA addendum opinion, which was provided in June 2016 and December 2016.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2013 VA examination report, together with the VA addendum opinions provided in June 2016 and December 2016, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue of service connection for a lung disorder on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and offered medical opinions with supporting rationale.

Second, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, Social Security Administration (SSA) records, and lay statements.

The Board's August 2015 remand directives also instructed the RO to undertake appropriate actions to develop evidence of the Veteran's claimed in-service asbestos exposure pursuant to the VA Adjudication Procedure Manual Rewrite, and then to make a determination for the record of the extent of any in-service asbestos exposure.  Accordingly, in May 2016, the RO requested the Veteran provide specific details relating to the claimed asbestos exposure, to which the Veteran responded in a June 2016 statement.

The Board acknowledges that the extent of the Veteran's in-service asbestos exposure was not fully developed on remand; however, in light of the June 2016 and December 2016 VA addendum opinions, further development as to the extent of the Veteran's asbestos exposure is no longer necessary.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance "if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim").  As discussed below, the June 2016 and December 2016 VA addendum opinions, along with other medical evidence of record, provide that the Veteran's current lung disorder is attributed to non-service-related obesity and is not the result of asbestos exposure.  Because the weight of the evidence is against finding that any asbestos exposure during service could serve as a basis for service connection for a lung disorder, there is no reasonable possibility that further development as to the extent of the Veteran's in-service asbestos exposure could aid in substantiating the claim for service connection for a lung disorder resulting from asbestos exposure.  For these reasons, the Board finds that another remand for further development as to the extent of in-service asbestos exposure is not warranted.

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection for a Lung Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran is currently diagnosed with restrictive and obstructive lung disease which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran generally contends that a current lung disorder is the result of military service.  Specifically, in a March 2013 statement, the Veteran asserts that the current lung disorder is the result of asbestos exposure while stationed at the Arctic Circle from 1984 to 1985 and while stationed at the Pentagon basement in Washington, D.C. from 1991 to 1996.  Alternatively, during a December 2009 VA examination, the Veteran complained of an unspecified lung condition that he claimed was secondary to the service-connected chronic rhinosinusitis. 

At the outset, the Board finds that the Veteran is currently diagnosed with restrictive and obstructive lung disease.  The January 2013 VA examination report reflects the Veteran was diagnosed with restrictive and obstructive lung disease due to a chest wall and upper respiratory condition, but that the Veteran did not have an intrinsic lung disease by itself.  The January 2013 VA examination report also reflects diagnoses of morbid obesity, diaphragm dysfunction from abdominal overdistention, hepatomegaly pushing the diaphragm up, and an upper respiratory obstruction from obesity.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the currently diagnosed lung disorder did not have its onset in, and is not a result of, military service, including asbestos exposure during service, and is not secondary to the service-connected chronic rhinosinusitis.  An August 2006 private treatment record reflects a computed tomography (CT) scan of the chest revealed a pattern of mild interstitial fibrotic changes and slight fissure thickening especially in the right upper lobe.  The August 2006 private provider concluded that the CT scan showed mild chronic changes of a mild interstitial infiltrative pattern suggesting some interstitial fibrosis.

The Veteran was first provided with a VA examination in December 2009.  The December 2009 VA examination report reflects the Veteran complained of an unspecified lung disorder secondary to the service-connected chronic rhinosinusitis, and reported the onset of the lung disorder occurred in 1983 when he underwent a pulmonary function test based on complaints of shortness of breath.  The December 2009 VA examiner noted the above August 2006 private treatment record with the private provider's interpretation that the CT scan of the chest suggested some interstitial fibrosis was present.  Upon physical examination, the December 2009 VA examiner found no evidence of abnormal breath sounds, and no conditions that might be associated with pulmonary restrictive disease.  The VA examination report reflects negative findings for chest wall scarring and chest wall deformity.  Further, X-rays of the chest revealed cardiac size was within normal limits, no acute infiltrates were identified, no evidence of pleural effusion, and no definite pneumothorax was observed; the VA radiologist's impression was that there was no evidence of acute cardiopulmonary disease and indicated that the X-ray findings were normal.  The December 2009 VA examination report also shows that a pulmonary function test revealed possible upper airway obstruction.  Ultimately, the VA examiner rendered a diagnosis of interstitial fibrosis of the lung "per Veteran" and opined that the interstitial fibrosis was not caused by or the result of rhinosinusitis as rhinosinusitis is not causal to pulmonary fibrosis.

In January 2013, the Veteran underwent another VA examination for respiratory conditions.  The January 2013 VA examination report reflects the Veteran was diagnosed with restrictive and obstructive lung disease due to a chest wall and upper respiratory condition, but that the Veteran did not have an intrinsic lung disease by itself; X-rays of the chest taken during the examination were normal, and a CT scan similarly revealed no lung disease.  The January 2013 VA examination report also reflects diagnoses of morbid obesity, diaphragm dysfunction from abdominal overdistention, hepatomegaly pushing the diaphragm up, and an upper respiratory obstruction from obesity.  The January 2013 VA examiner noted the Veteran was morbidly obese and that the large size of the abdomen caused both diaphragms to be pushed up very high to the mid-chest level, which caused dysfunction of the diaphragm and reduction in lung volumes that was seen on pulmonary function test results.  Additionally, the high elevation of the diaphragm that caused low lung volume also caused the respiratory muscles in the chest walls to malfunction, hence the diagnosis for lung disease secondary to chest wall dysfunction.  

The January 2013 VA examiner also noted that a May 2006 service treatment record showed a normal pulmonary function test, but that the pulmonary function test done during the December 2009 VA examination showed severe restrictive lung disease and upper airway obstruction; however, at the time of the December 2009 VA examination, the Veteran had already been diagnosed with obesity, diabetes, and high blood pressure.  Further, the January 2013 VA examiner stated that chest X-rays from 2004, 2009, and from the January 2013 VA examination itself had all been normal.  Although the August 2009 CT scan of the chest showed interstitial infiltrate pattern in the lungs, the CT scan of the chest from the January 2013 VA examination revealed no intrinsic lung disease, only chest wall and diaphragm problems that were causing the restriction to lung expansion.  Thus, the January 2013 VA examiner opined that the August 2006 CT scan must have captured an episode of acute respiratory infection that subsequently cleared up as the January 2013 CT scan did not reveal any fibrosis in the lungs.  Ultimately, the January 2013 VA examiner concluded that the Veteran did not have pulmonary fibrosis, and opined that the Veteran's restrictive lung disease was due to chest wall and diaphragm dysfunction caused by obesity.

The record also contains a March 2013 independent medical opinion that was provided at the request of VA.  Based on a comprehensive review of the claims file, medical records, radiographs and pulmonary function tests, the March 2013 medical examiner opined that it is less likely than not that the Veteran's claimed lung disorder was incurred in, or was otherwise caused by, military service.  The March 2013 medical examiner explained that there was no clinical evidence of any diagnosis or treatment for chronic pulmonary fibrosis while in service or shortly after service separation.  Further, the March 2013 medical examiner agreed with the January 2013 VA examiner that the Veteran's current lung disorder is at least as likely as not due to his physical condition to include morbid obesity.  The March 2013 medical examiner also noted that there were no objective clinical findings to indicate that the Veteran had interstitial lung disease and opined that symptoms of the current lung disorder is less likely than not related to an intrinsic lung disease such as asbestosis and diffuse interstitial fibrosis.  

In June 2016, a VA addendum opinion to the January 2013 VA examination report was provided.  The June 2016 VA examiner opined that the Veteran did not have a diagnosis of interstitial fibrosis prior to the December 2006 claim for service connection.  In rendering that opinion, the June 2016 VA examiner noted the August 2006 private treatment record reflecting a CT scan of the chest revealed a pattern of mild interstitial fibrotic change and slight fissure thickening, suggesting some interstitial fibrosis.  The June 2016 VA examiner stated that the August 2006 CT scan did not document any parietal pleural thickening or calcification at the ribs and that visceral pleural thickening is a very rare finding and is not typical of asbestos related disease.  Further, the June 2016 VA examiner explained that the natural progression of interstitial fibrotic disease would require progressive interstitial findings; however, a subsequent CT scan of the chest taken at the January 2013 VA examination revealed no interstitial findings and no pleural findings.  As such, the June 2016 VA examiner concluded that the August 2006 CT findings represented inflammatory changes in the lungs and not interstitial fibrosis.

The same VA examiner who provided the June 2016 VA addendum opinion provided another December 2016 VA addendum opinion.  In the December 2016 VA addendum opinion, the VA examiner reiterated his prior opinion that the August 2006 CT scan revealed interstitial findings that were inflammatory but not fibrotic.  Additionally, the CT scan done during the January 2013 VA examination revealed no interstitial fibrosis or pleural abnormalities, thus, the VA examiner asserted that the Veteran does not suffer from interstitial fibrosis.  With respect to the Veteran's restrictive and obstructive lung disease due to chest wall and upper respiratory condition diagnosed during the January 2013 VA examination, the December 2016 VA examiner opined that the restrictive lung disease is not related to asbestos exposure as the January 2013 CT scan of the chest revealed no asbestosis, interstitial disease, circumferential pleural thickening or calcification, pleural effusion, signs of mesothelioma, or lung cancer.  Further, restrictive lung disease would not be a complication or otherwise related to a prior tonsillectomy due to chronic rhinosinusitis; instead, the December 2016 VA examiner opined that the January 2013 CT scan of the chest showed fat loading of the thorax caused the chest wall dysfunction, and that the resultant reduced lung volumes were a direct consequence of fat loading of the thoracic cavity.  As such, the December 2016 VA examiner opined that it is less likely than not that the chest wall and upper respiratory condition had its onset in, or is otherwise etiologically related to service, including as due to asbestos exposure or to a service-connected disability.

After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence demonstrates that the current lung disorder did not have its onset in, and is not otherwise etiologically related to service, including as due to asbestos exposure or secondary to the service-connected chronic rhinosinusitis.  Although the August 2006 private treatment record shows a CT scan of the chest revealed a pattern of mild interstitial fibrotic change suggesting some interstitial fibrosis, the January 2013 CT scan of the chest revealed no evidence of lung disease, interstitial findings or pleural findings, which is contrary to the progressive nature of an interstitial fibrotic disease.  Further, the January 2013 VA examiner, the March 2013 independent medical examiner, and the June 2016/December 2016 VA examiner all agree that the Veteran does not have a diagnosis of interstitial fibrosis, and that the currently diagnosed restrictive and obstructive lung disease is not caused by an intrinsic lung disease, but is the direct result of chest wall and diaphragm dysfunction caused by obesity.  Moreover, the December 2009 VA examination report reflects a diagnosis of pulmonary fibrosis based on the Veteran's reported history and the August 2006 private treatment record containing the CT scan findings, even though X-rays of the chest taken during the December 2009 VA examination revealed normal findings; thus, the diagnosis of pulmonary fibrosis contained within the December 2009 VA examination report is outweighed by the findings contained in the January 2013 VA examination report, the March 2013 independent medical opinion, the June 2016 and December 2016 VA addendum opinions that the Veteran does not have a diagnosis of pulmonary fibrosis, which were based on objective medical findings from various X-rays, CT scans, and pulmonary function test results of record.

Finally, the Board has considered the Veteran's assertion that the current lung disorder is the result of asbestos exposure during service.  Although the Veteran asserts that asbestos exposure in service caused the current lung disorder, he is a lay person and while the Veteran is competent to relate symptoms that may be associated with a lung disorder, such as reduced lung function, he does not have the requisite medical knowledge, training, or experience to be able to diagnose medically complex respiratory disorders.  Respiratory disorders can require specialized testing to diagnose, and observable symptomatology can overlap with other disorders.  Diagnosing respiratory disorders involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms.  The Veteran has not been shown to have such knowledge, training, or experience.  In this case, the objective medical evidence of record, including various X-rays and CT scans of the chest, demonstrates that the Veteran's lung disorder is caused by chest wall and diaphragm dysfunction due to obesity and is not related to any asbestos-related diseases.  Thus, even though the Veteran may have been exposed to asbestos during active service, the weight of the competent evidence shows that such asbestos exposure is not the cause of the currently diagnosed lung disorder.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lung disorder, to include as due to asbestos exposure or as secondary to the service-connected chronic rhinosinusitis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lung disorder, including as due to asbestos exposure or as secondary to the service-connected chronic rhinosinusitis, is denied.






____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


